BRODERICK, J.,
Dissenting. — I cannot concur in the opinion of the court in this ease. There is no question here *173as to the ownership of the property. The wood belonged to the Chinaman, who placed it npon the defendant’s premises with the knowledge and permission of the defendant. The ground had been used for several years as a woodyard. At the time the wood was so placed there, and at the time it was sold by the Chinaman to the plaintiffs, and for several years prior thereto, the woodyard was connected with the public highway by a road passing directly across the defendant’s land. These facts are alleged in the complaint herein, and by the demurrer are admitted. It seems to me that, as the defendant permitted the wood to be placed upon his land, it must be presumed that he acted with full knowledge of all the facts and his rights in the premises. If this is correct, he thereby impliedly consented that the wood could be removed within a reasonable time, and he should be held to this implied agreement.
No word is said in the lease about an easement over defendant’s premises to the wood. This was probably deemed unnecessary, inasmuch as there had been a way open to the wood-yard for several years.
As I view it, the lease gave the Chinaman no new or additional right, except that it enlarged the time for removing the property. The lease acknowledged compensation for the use of the woodyard for one year from its date. By the covenants of the instrument the Chinaman was not to let or underlet the premises, but certainly hé was not thereby precluded from selling or disposing of the wood. His right to do this is unquestioned, and, when he did so, it seems equally clear that the purchaser had the right to remove his property, not under the lease, but within a reasonable time, and by reason of the implied right given when the wood was placed there by defendant’s consent. It is true that the complaint demands more than the plaintiffs are entitled to. It is alleged that the plaintiffs purchased the wood of the Chinaman, and that by the terms of the purchase the plaintiffs were to have until the expiration of the year to remove it from the premises. By reason of the covenants of the lease this time could not be given without the defendant’s consent. Claiming too much is no ground of demurrer. If the plaintiffs were entitled to any relief under the- complaint, the demurrer was *174rightly overruled. The Chinaman could sell the wood and the plaintiffs could purchase. TJnder the circumstances of this case the right to purchase the property carried with it the right to possess and enjoy the same. (Webber v. Gage, 39 N. H. 182.)
It will be observed that there is no dispute as to the ownership of the wood, or plaintiffs’ right to the possession. But it is contended on behalf of the defendant that the ease presented by the complainants does not fall within equity jurisdiction, and the reason assigned is, that relief at law, by replevin, would be complete and adequate. ■ It is conceded that, if the remedy at law is sufficient, equity cannot give relief; but it is not enough that the plaintiffs could have obtained possession by replevin. The remedy at law must be "plain, speedy, and adequate,” or, in other words, “as practical and efficient to the ends of justice and its prompt administrations as the remedy in equity.” (Watson v. Sutherland, 5 Wall. 78; Hager v. Shindler, 29 Cal. 47; Brown v. Pacific Mail Steamship Co., 5 Blatchf. 525, Fed. Cas. No. 2025.)
The complaint also alleges that the plaintiffs were dealers in wood, and this was the only wood they owned from which to supply their customers; that they had contracted with their customers to furnish wood for the winter, which was approaching, and that if the defendant was not restrained and plaintiffs put into immediate possession of their property irreparable injury would ensue. Certainly this is good ground for equitable interposition. (Wilson v. City of Mineral Point, 39 Wis, 160.) The action at law would not have afforded an adequate remedy in this case. Had such an action been instituted, the defendant, by executing an undertaking, could have retained the •property, and the measure of damages, if the property were not sold, could not have extended beyond the injury done to it, or, if sold, to the value of it when taken, with the interest from the time of taking down to the trial. There could have been no compensation for loss of trade, and commercial ruin would probably have been the result before an action at law would have terminated.
Considering the character of the property, and the time required to remove it, and all the facts in relation to the trans*175action between the parties, it seems clear to me that the remedy in equity could alone furnish adequate relief, and that the demurrer to the complaint was rightly overruled.